Name: 2008/534/EC: Decision of the European Parliament of 24Ã April 2007 on closing the accounts of the European Centre for Disease Prevention and Control for the financial year 2005
 Type: Decision
 Subject Matter: accounting;  EU institutions and European civil service;  budget
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/174 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the European Centre for Disease Prevention and Control for the financial year 2005 (2008/534/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Centre for Disease Prevention and Control for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Centre for Disease Prevention and Control for the financial year 2005, together with the Centre's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Regulation (EC) No 851/2004 of the European Parliament and of the Council of 21 April 2004 establishing a European Centre for Disease Prevention and Control (4), and in particular Article 23 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee for Environment, Public Health and Food Safety (A6-0119/2007), 1. Notes that the final annual accounts of the European Centre for Disease Prevention and Control for the financial year 2005 are as follows: Revenue and expenditure account for the financial year 2005 (6) (in EUR) 2005 REVENUE Commission subsidy (for the operating budget of the agency) 3 402 280,45 Fee income Other revenue TOTAL REVENUE (a) 3 402 280,45 EXPENDITURE Title I: Staff Payments - 500 909,02 Appropriations carried over - 361 771,74 Title II: Administrative Expenses Payments - 597 024,15 Appropriations carried over - 534 581,62 Title III: Operating Expenditure Payments -69 773,55 Appropriations carried over - 540 654,36 TOTAL EXPENDITURE (b) -2 604 714,44 OUTTURN FOR THE FINANCIAL YEAR (a - b) 797 566,01 Cancellation of unused payment appropriations carried over from previous year Adjustment for carry-over from the previous year of appropriations available at 31 December arising from assigned revenue Exchange differences for the year (gain +/loss -) -10 168,55 Balance of the budget implementation for the financial year 787 397,46 Part of the subsidy to reimburse to EC - 787 397,46 Impact on Assets Impact of assets and depreciation 222 011,07 Impact on the Accruals of the year Carry Overs 1 437 007,72 Accruals - 363 538,58 Other adjustments Pending liabilities - 448 377,86 Prepayments and Deferred expenses 20 636,80 Goods in transit 63 108,90 Payment of services by the Commission -8 490,00 Exceptional revenue 31 250,85 Outturn of the economic adjustments for the financial year (e) 953 608,90 NB: Variations in totals are due to the effects of rounding, Source: Agency data  This table summarises the data supplied by the Agency in its annual accounts. 2. Approves closing the accounts of the European Centre for Disease Prevention and Control for the financial year 2005; 3. Instructs its President to forward this Decision to the executive director of the European Centre for Disease Prevention and Control, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 31. (2) OJ C 312, 19.12.2006, p. 54. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 142, 30.4.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) Only figures for 2005 due to the fact it is a newly created Agency; NB: Variations in totals are due to the effects of rounding, Source: Agency data  This table summarises the data supplied by the Agency in its annual accounts.